Citation Nr: 0829100	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-38 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than December 14, 
2004 for increased compensation based on additional benefits 
due for a spouse. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1966 to March 1989.  Service in the Republic of 
Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which included the veteran's spouse as a dependent, 
effective December 14, 2004.  The veteran initiated an appeal 
of this decision and requested de novo review by a Decision 
Review Officer (DRO).  The DRO issued a statement of the case 
(SOC) in November 2005 that continued the assigned effective 
date.  The veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in November 
2005.


FINDINGS OF FACT

1.  By rating decision in August 2002, the veteran was 
granted an increased rating for his service-connected chronic 
obstructive pulmonary disease (COPD); he was awarded a 
combined 100 percent rating effective from March 6, 2001.  

2.  The veteran was advised of the RO's August 2002 decision 
by letter dated September 16, 2001, to include notice of his 
potential entitlement to additional benefits for a dependent 
spouse.

3.  The veteran did not file a claim requesting that his 
spouse be added to his compensation award until December 13, 
2004.


CONCLUSION OF LAW

The criteria for payment of additional benefits for a 
dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 
5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to additional compensation for 
a dependent spouse prior to the currently assigned date of 
December 14, 2004.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002). This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3 (2002) [holding that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  
Thus, the VCAA is not applicable.

Specifically, the United States Court of Appeals for Veterans 
Claims (the Court) has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).

Regardless, the Board notes that general due process 
considerations have been met. See 38 C.F.R. § 3.103 (2007).  
The veteran has been provided with pertinent law and 
regulations in the November 2005 Statement of the Case.  Both 
he and his representative have submitted arguments in support 
of the appeal.  The veteran declined the opportunity to 
present argument at a Board hearing.  See his November 2005 
VA Form 9.  

In addition, the Board has reviewed the record on appeal and 
finds no indication that there remains pertinent, outstanding 
evidence regarding the issue on appeal.  Neither the veteran 
nor his representative has argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  Accordingly, 
the Board will proceed to a decision on the merits.

Relevant law and regulations

Any veteran who is entitled to compensation, and whose 
disability is rated not less than 30 percent, shall be 
entitled to additional compensation for a spouse.  
38 U.S.C.A. § 1115(1)(A) (West 2002).

An award of additional compensation payable to a veteran on 
account of marriage will be the latest of the: (1) claim 
date; (2) date the dependency arises; (3) effective date of 
the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award.  See 38 C.F.R. § 3.401(b) (2007).  

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. See 38 C.F.R. § 3.401(b)(1).



Analysis

Factual background

In April 1992, the veteran filed a claim seeing entitlement 
to service connection for, inter alia, chronic obstructive 
pulmonary disease (COPD).  In response to a request from the 
Winston-Salem RO, the veteran submitted copies of his 
marriage certificate and decrees of divorce from two prior 
marriages.  In a November 1992 rating decision, the veteran 
was granted service connection, in part, for COPD.  
A noncompensable (zero percent) disability rating was 
assigned.  The veteran's combined disability rating at the 
time was 10 percent.  [He was also service connection for 
hypertension, with a 10 percent disability rating assigned.] 

In August 2002, the Milwaukee RO increased the veteran's COPD 
disability rating to 100 percent disabling.  The veteran was 
mailed a letter which provided notice of this decision and 
included the following: 

Veterans in receipt of compensation of 30% or more 
may be entitled to an additional allowance for 
their dependents.  Before we can determine 
entitlement to additional benefits for dependents 
we need additional information.  Complete, sign, 
and return the enclosed VA Form 21-686c, 
Declaration of Status of Dependents. . . . We must 
receive the form within one year from the date of 
this letter to protect entitlement to benefits from 
the earliest possible date.  Otherwise, benefits 
can only be paid from the date we receive the 
evidence.

See the September 2002 award letter, page 3.  No response was 
received from the veteran within one year.

In a September 2004 letter, the veteran stated that he did 
not recall receiving a form asking about dependents.  He 
submitted a Declaration of Status of Dependents form to VA on 
December 13, 2004.  The March 2005 RO decision included the 
veteran's spouse as a dependent, effective December 14, 2004.  
This appeal followed.

Discussion

The veteran is seeking entitlement to an effective date 
earlier than December 14, 2004 for increased compensation 
based on additional benefits payable to a spouse.  He argues 
that an effective date of March 6, 2001 is appropriate, as 
this is the date his COPD disability rating was increased to 
100 percent and was the first time his combined disability 
rating was 30 percent or more.  

As was noted in the law and regulations section above, the 
effective date for adding a dependent to a compensation award 
is the latest of the following: (1) the date of claim, which 
is the date of the veteran's marriage if the evidence of the 
event is received within one year of the event [§ 
3.401(b)(1)(i)] and otherwise is date notice is received of 
the dependent's existence, if evidence is received within one 
year of the VA's request [§ 3.401(b)(1)(ii)]; (2) the date 
dependency arises [§ 3.401(b)(2)]; (3) the effective date of 
the qualifying disability rating provided evidence of 
dependency is received within one year of notification of 
such rating [§ 3.401(b)(3)]; or (4) the date of commencement 
of the veteran's award [§ 3.401(b)(4)].

With respect to (1), because the veteran's June 1984 marriage 
pre-dated VA's receipt of his increased rating claim by 
seventeen years, the date of claim could not be date of his 
marriage.  See 38 C.F.R. § 3.401(b)(1).  Furthermore, the 
Board notes that the veteran was not service-connected for 
any disabilities at the time of his marriage, let alone in 
receipt of a combined disability rating of 30 percent or 
more. 
There is no evidence in the record which indicates that the 
veteran claimed his wife as a dependent on his award prior to 
December 13, 2004.

With respect to (2), dependency arose on December 13, 2004, 
when the veteran submitted a statement indicating that he was 
currently married.  See 38 C.F.R. § 3.205(a)(7) (2007).  This 
was the veteran's first response to the RO's September 2002 
request for proof of dependency.  

With respect to (3), the effective date of the veteran's 
award was March 6, 2001.  However, when he was asked to 
submit additional information regarding his marital status in 
the September 2002 letter accompanying that rating decision, 
he did not do so within the one year period allowed for the 
submission of this information.  

With respect to (4), the commencement of the veteran's award 
was April 15, 1992, the date he was granted service 
connection for COPD.  As noted above, the veteran's combined 
disability rating at this time was 10 percent, and increased 
compensation for a dependent was not legally possible.  

Under these circumstances, the date of entitlement under 
section 3.401(b) is the date dependency arose, (2).  This is 
December 13, 2004, when the veteran first responded to the 
RO's September 2002 award letter which requested proof of 
dependency.  [The RO assigned a December 14, 2004 effective 
date based upon its slightly erroneous finding that the 
veteran's statement concerning his spouse was received on 
that date.  However, the date stamp clearly indicates receipt 
on December 13, 2004.  The difference of one day is 
meaningless, because the first date of payment for the 
veteran's award remains the first day of the calendar month 
following the month in which the award became effective, that 
is January 1, 2005.  See 38 C.F.R. § 3.31.]  
 
It is true that the veteran submitted a copy of his marriage 
certificate in July 1992, almost a decade before his 
September 2001 increased rating claim, and that such was of 
record throughout the events discussed above.  However, the 
regulation makes it clear that a veteran must respond to the 
RO's query for evidence of dependence after an increased 
rating has been awarded.  See 38 C.F.R. § 3.401(b) (2007).   
[Moreover, as a practical matter the RO could not assume that 
the spouse listed in 1992 was still a dependent.  
Circumstances could change in the intervening period, and 
indeed the veteran's 1992 submission included divorce decrees 
involving two former spouses.]  

In short, the RO was not obligated to begin paying additional 
benefits for the veteran's wife based solely on the 
information provided on the marriage certificate dated ten 
years prior.  The veteran was required to follow through with 
specific information after VA compensation benefits were 
awarded to him.  The veteran failed to do this within the 
applicable time period for the receipt of dependent benefits.  

With respect to the veteran's contention that he did not 
receive the award letter requesting the veteran complete VA 
Form 21-686c, there is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties."  See United States v. 
Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 
(1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 
(1992), the Court found that the presumption of regularity 
applied to VA mailings of notice.  The Court found that the 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties. This presumption of regularity applies 
to mailing of RO decisions.  See Mason v. Brown, 8 Vet. App. 
44, 53-55 (1995); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).

As summarized above, a review of the record discloses that in 
September 2002 the RO sent notice of its decision and 
requested the veteran complete the enclosed Declaration of 
Status of Dependents form.  This form was mailed to the 
veteran's last known address and to his representative.  In 
order to rebut the presumption of regularity, an appellant 
must establish both that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses available to VA at the time of the 
mailing.  See Crain v. Principi, 17 Vet. App. 182, 187 
(2003); Davis v. Principi, 17 Vet. App. 29, 37 (2003).  The 
veteran and his representative have not done so.  The mailing 
was not returned as undeliverable, and there is no basis in 
the record for finding there were other possible and 
plausible addresses available to VA in September 2002 when it 
mailed its letter.

Accordingly, the September 2002 notice letter is presumed to 
have been appropriately delivered to the veteran and his 
representative, DAV.  A response was not received within one 
year.  Based on this history, the Board concludes that  
additional compensation for the veteran's dependent spouse 
cannot be awarded.

In a case, as here, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An earlier effective date for increased compensation based on 
additional benefits due for a spouse is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


